MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                    Oct 29 2019, 8:58 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                               Attorney General
Lafayette, Indiana                                       Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         October 29, 2019
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of M.R.D. (Minor                            19A-JT-812
Child)                                                   Appeal from the Tippecanoe
and                                                      Superior Court
                                                         The Honorable Faith A. Graham,
M.B. (Mother),                                           Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         79D03-1808-JT-121
        v.

Indiana Department of Child
Services,
Appellee-Petitioner



Crone, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019                   Page 1 of 11
                                             Case Summary
[1]   M.B. (“Mother”) challenges the sufficiency of the evidence to support the trial

      court’s order terminating her parental relationship with her daughter, M.R.D.

      (“Child”). Finding that she has failed to meet her burden of establishing clear

      error, we affirm.


                                  Facts and Procedural History
[2]   Child was born in August 2016 to Mother and N.D. (“Father”) (collectively

      “Parents”). In the spring of 2017, the Indiana Department of Child Services

      (“DCS”) received two reports of neglect due to Parents’ drug use and unstable

      housing. In June 2017, shortly after Child’s hair follicle tested positive for

      methamphetamine, DCS removed her from Parents’ care and filed a petition to

      adjudicate Child a child in need of services (“CHINS”). Parents admitted to

      the CHINS allegations, and Mother was ordered to participate in a substance

      abuse assessment and treatment, homebased case management, a mental health

      assessment, and supervised visitation. She also was ordered to remain drug-

      and alcohol-free and to submit to drug screens at DCS’s request.


[3]   On August 13, 2018, DCS filed a petition to terminate Parents’ parental

      relationships with Child. The trial court conducted a factfinding hearing, and

      on March 13, 2019, the court issued an order with findings of fact and




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 2 of 11
conclusions thereon, terminating the parent-child relationships between Parents

and Child. The unchallenged findings include the following: 1


         The child … has been removed from the parent(s) for a
         continuous period of at least six (6) months under a dispositional
         decree issued on August 11, 2017 ….

         9. Mother is twenty-three (23) years old and has a long-standing
         history of instability. Mother was herself a Child in Need of
         Services due to parental drug use. Mother was adopted at seven
         (7) years of age. Mother did not graduate high school attending
         through the eleventh grade only during which time she had both
         academic and behavioral difficulties. Mother never obtained a
         driver’s license.


         10. Mother has a juvenile delinquency history including
         runaway, theft, and arson. As a juvenile, Mother received
         treatment at various residential facilities and was eventually
         committed to the Indiana Department of Correction. Mother has
         a history of adult arrests including Theft and Driving Without a
         License. Mother was charged with Possession of Paraphernalia
         in May 2018 and entered a Pretrial Diversion Agreement in
         August 2018.


         11. At the onset of the current CHINS case, Mother resided in a
         subsidized apartment obtained in April 2017 after being homeless
         for three (3) years. Throughout the current CHINS case, Mother
         was evicted, stayed in a hotel, and has resided with friends.
         Mother never established stable housing. At the time of the
         termination hearing, Mother was utilizing the Lafayette
         Transitional Housing address to receive mail.



1
  To the extent that the findings include the parties’ proper names and initials, we refer to the parties as
previously designated.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019                       Page 3 of 11
        12. Mother was sporadically employed at various locations
        during the current CHINS case. At the time of the termination
        hearing, Mother reported recent employment at Denny’s.

        ….

        20. Mother failed to complete a parenting assessment or
        parenting education.


        21. Throughout most of the current CHINS case, Mother was
        noncompliant with individual therapy and unsuccessfully
        discharged. Mother was scheduled to resume weekly individual
        therapy commencing September 21, 2018. Since that time,
        Mother has attended six (6) scheduled sessions.…


        22. Mother failed to participate in recommended substance
        abuse treatment throughout most of the current CHINS case.
        Mother was unsuccessfully discharged from recommended
        intensive outpatient treatment at two (2) service provider
        agencies. Mother resumed outpatient substance abuse treatment
        on July 6, 2018. Since that time, Mother has failed to attend
        thirty-one (31) of approximately forty-nine (49) scheduled
        sessions for various reported reasons or no reported reason at all.
        …. Mother failed to make progress toward goals of attending
        group sessions, completing assignments, attending 12 Step
        Meetings, and passing all drug screens.

        23. During the current CHINS case, Mother tested positive for
        alcohol [seven times and] synthetic cannabinoids [three times].
        Mother failed to submit to all drug screens as requested.

        ….

        29. Mother and Father were unsuccessfully discharged from the
        first case management provider for lack of compliance.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 4 of 11
        30. Between May 2017 and July 2018, Mother and Father were
        scheduled to participate in case management services twice per
        week. Mother and Father failed to attend twenty-six (26)
        scheduled sessions.… Mother and Father argued during sessions.
        Mother and Father failed to provide verification of income for
        purposes of budgeting. Mother and Father lacked sufficient
        income to meet basic needs for food and other necessities.
        Mother and Father lacked a vehicle and relied on bus
        transportation or rides from friends.


        31. At that time, Mother and Father were renting and slept
        on a mattress, the electricity had just been turned back on in
        the home, and there was no furniture in the home. Various
        clutter was observed in the home and the refrigerator was full
        of maggots. Mother and Father were mostly unemployed
        with sporadic short-term work.… Parents were evicted
        reportedly because the police were dispatched to the home.
        The parents then began residing with a friend.


        32. Since July 17, 2018, case management sessions were
        reduced to once per week due to attendance issues.… The
        parents routinely bicker, Mother is consistently negative, and
        Mother can be prone to angry outbursts. Neither Mother nor
        Father has commenced parenting education due to ongoing
        crisis management involving basic necessities.


        33. At the time of the termination hearing, Mother and
        Father had made limited progress toward overarching goals to
        obtain housing, to obtain employment, to establish a
        sustainable budget, and to remain drug free. Mother obtained
        employment at Denny’s but was recently suspended for a
        week due to attendance issues.… The parents have never
        obtained housing and continuously report staying with an
        unnamed friend.

        34. …. The relationship between Parents is toxic. Both
Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 5 of 11
        parents disclosed domestic violence including emotional and
        physical abuse.

        35. The communication and relationship between the parents
        w[ere] the most concerning observation[s] during parenting
        time as the parents struggled to calm when arguments
        erupted. The level of progress made by Parents in managing
        the frustrations of their relationship was sporadic. Both
        parents rapidly escalate during heated moments with
        screaming, cursing, and throwing items causing a concern for
        Child’s physical, mental, and emotional well-being.

        ….

        38. CASA, Virginia Black, supports termination of parental
        rights and adoption in the best interests of Child. CASA noted
        Parents are loving and attentive during parenting time.
        However, Parents have never obtained appropriate housing, have
        limited employment, [an]d continue to lack transportation.
        Parents have acknowledged the need for treatment related to
        mental health and substance use issues but neither has invested in
        treatment to successfully address those issues. CASA has
        observed Parents demonstrate a pattern of minimal progress
        followed by regression over the course of the current CHINS
        case. Both Parents have disclosed not eating for an entire day
        and at times struggle to meet their own basic needs. Child is
        bonded with the foster family and the foster parents are willing to
        adopt Child.


Appealed Order at 3-7. Based on the findings, the trial court concluded that

there is a reasonable probability that the conditions that precipitated Child’s

removal will not be remedied, that continuation of the parent-child

relationships poses a threat to Child’s well-being, that DCS has a satisfactory



Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 6 of 11
      plan for Child’s care and treatment (adoption), and that termination is in

      Child’s best interests.


[4]   Mother appeals the termination order. 2 Additional facts will be provided as

      necessary.


                                          Discussion and Decision
[5]   Mother challenges the sufficiency of the evidence supporting the trial court’s

      termination order. When reviewing a trial court’s findings of fact and

      conclusions thereon in a case involving the termination of parental rights, we

      first determine whether the evidence supports the findings and then whether the

      findings support the judgment. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014). We

      will set aside the trial court’s judgment only if it is clearly erroneous. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We

      neither reweigh evidence nor judge witness credibility. E.M., 4 N.E.3d at 642.

      Rather, we consider only the evidence and inferences most favorable to the

      judgment. Id. “[I]t is not enough that the evidence might support some other

      conclusion, but it must positively require the conclusion contended for by the

      appellant before there is a basis for reversal.” Best v. Best, 941 N.E.2d 499, 503

      (Ind. 2011) (citations omitted). Where, as here, the appellant does not

      specifically challenge any of the trial court’s findings, they stand as proven, and

      we simply determine whether the unchallenged findings are sufficient to




      2
          Father is not participating in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 7 of 11
      support the judgment. T.B. v. Ind. Dep’t of Child Servs., 971 N.E.2d 104, 110

      (Ind. Ct. App. 2012), trans. denied; see also McMaster v. McMaster, 681 N.E.2d

      744, 747 (Ind. Ct. App. 1997) (unchallenged findings are accepted as true).


[6]   In Bester, our supreme court stated,


              The Fourteenth Amendment to the United States Constitution
              protects the traditional right of parents to establish a home and
              raise their children. A parent’s interest in the care, custody, and
              control of his or her children is perhaps the oldest of the
              fundamental liberty interests. Indeed the parent-child
              relationship is one of the most valued relationships in our culture.
              We recognize of course that parental interests are not absolute
              and must be subordinated to the child’s interests in determining
              the proper disposition of a petition to terminate parental rights.
              Thus, parental rights may be terminated when the parents are
              unable or unwilling to meet their parental responsibilities.


      839 N.E.2d at 147 (citations, quotation marks, and alteration omitted).


[7]   To obtain a termination of a parent-child relationship, DCS is required to

      establish in pertinent part:


              (A) that one (1) of the following is true:


              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.


              ….


               (B) that one (1) of the following is true:


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 8 of 11
                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for
                       placement outside the home of the parents will not be
                       remedied.


                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.


                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;


              (C) that termination is in the best interests of the child; and


              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2).


[8]   In recognition of the seriousness with which we address parental termination

      cases, Indiana has adopted a clear and convincing evidence standard. Ind.

      Code § 31-37-14-2; Castro v. State Office of Family & Children, 842 N.E.2d 367,

      377 (Ind. Ct. App. 2006), trans. denied. “Clear and convincing evidence need

      not reveal that the continued custody of the parents is wholly inadequate for the

      child’s survival. Rather, it is sufficient to show by clear and convincing

      evidence that the child’s emotional and physical development are threatened by

      the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

      2013) (citation omitted). “[I]f the court finds that the allegations in a



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 9 of 11
       [termination] petition … are true, the court shall terminate the parent-child

       relationship.” Ind. Code § 31-35-2-8(a) (emphasis added).


[9]    Mother does not challenge the trial court’s conclusions regarding the reasonable

       probability of continued unremedied conditions, the threat to Child’s well-

       being, or the satisfactory plan for Child’s care and treatment. Rather, she limits

       her challenge to the trial court’s conclusion that termination of the parent-child

       relationship is in Child’s best interests. To determine what is in the best

       interests of a child, we must look at the totality of the circumstances. In re

       A.W., 62 N.E.3d 1267, 1275 (Ind. Ct. App. 2016). Although not dispositive,

       permanency and stability are key considerations in determining the child’s best

       interests. In re G.Y., 904 N.E.2d 1257, 1265 (Ind. 2009). “A parent’s historical

       inability to provide a suitable environment along with the parent’s current

       inability to do the same supports a finding that termination of parental rights is

       in the best interests of the children.” In re A.P., 981 N.E.2d 75, 82 (Ind. Ct.

       App. 2012) (quoting Lang v. Starke Cty. Office of Family & Children, 861 N.E.2d

       366, 373 (Ind. Ct. App. 2007), trans. denied). Likewise, “the testimony of service

       providers may support a finding that termination is in the child’s best interests.”

       In re A.K., 924 N.E.2d 212, 224 (Ind. Ct. App. 2010), trans. dismissed.


[10]   Here, the totality of the circumstances shows Mother to be in a constant battle

       to control and overcome her anger and substance abuse issues, abide by the

       law, and maintain a consistent pattern of positive, productive behavior. As a

       result of this ongoing battle, she has been unable to maintain stable

       employment and housing. In relation to parenting, we find her pattern of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 10 of 11
       frustrated, angry outbursts to be particularly concerning. Sadly, she has been

       unable to capitalize on her limited progress and has, in the words of CASA

       Virginia Black, “regressed in addressing substance use, mental health and

       financial issues.” Ex. C2. Child is currently in a stable home and has bonded

       with her preadoptive foster parents. As CASA Black concluded in her report,

       “[Child], who will turn 2 next month, deserves a more stable home. CASA

       recommends termination of parental rights.” Id.


[11]   The totality of the circumstances supports the trial court’s conclusion that

       termination is in Child’s best interests. Mother has failed to meet her burden of

       demonstrating that the trial court clearly erred in terminating her relationship

       with Child. Accordingly, we affirm.


[12]   Affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-812| October 29, 2019   Page 11 of 11